Citation Nr: 1400529	
Decision Date: 01/07/14    Archive Date: 01/23/14

DOCKET NO.  07-24 349	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for sleep apnea including as secondary to service-connected esophageal spasms, gastroesophageal reflux disease (GERD) and/or posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

April Maddox, Counsel


INTRODUCTION

The Veteran served on active duty from June 1964 to February 1968. 

This appeal comes before the Board of Veterans' Appeals (Board) from an April 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office in St. Petersburg, Florida that denied service connection for sleep apnea. 

This case was previously before the Board in May 2009, May 2010, August 2011, and July 2013 at which times it was remanded for additional development.  

The Veteran testified at a hearing before the Board sitting at the RO in January 2009.  A transcript of the hearing is associated with the claims file. 

In correspondence in July 2012, the Board informed the Veteran that the Veterans Law Judge who presided at the hearing was no longer employed by the Board.  The Veteran was afforded the opportunity for another hearing.  No response was received.

This appeal was processed using the Virtual VA paperless claims processing system.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.

This appeal is REMANDED to the Department of Veterans Affairs Regional Office.  VA will notify the appellant if further action is required.


REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claims so that he is afforded every possible consideration.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

A review of the claims file shows that the Veteran injured his right eye, the left side of his neck, and his left hip when an anti-personnel mine exploded during his combat military service in Vietnam in May 1966.  He is service connected for various disabilities associated with this incident to include esophageal spasms, GERD, and PTSD.  He contends that he first began experiencing difficulty with sleeping (particularly snoring) in 1978 and a review of the claims file shows that he was diagnosed with obstructive sleep apnea in January 2006.  The Veteran previously contended that his obstructive sleep apnea was secondary to service-connected esophageal spasms and GERD.  

The Veteran was examined by a VA physician in June 2010 with opinions in addenda from the same physician in September 2011 and June 2012.  These opinions collectively show that the Veteran's sleep apnea is not secondary to or aggravated by his service-connected esophageal spasms and/or GERD.  These opinions, however, do not comment on whether the Veteran's sleep apnea is  secondary to or aggravated by his service-connected PTSD or any other service connected disorder.

Thereafter, in a June 2013 brief, the Veteran's representative contended that the development of the appeal was inadequate because secondary service connection based on the Veteran's service-connected PTSD was not considered.  The representative submitted a document that he contended was published by the National Institutes of Health for the proposition that sleep apnea may coexist and is either caused or aggravated by service-connected PTSD.  Upon review, the article was published in the European Journal of Pyschotraumatology and is an abstract of a research dissertation.  The author concluded that in patients with PTSD, a correlation between the apnea index and PTSD was observed.  The author suggested that disturbed sleep is a precipitating and perpetuating factor in PTSD symptomatology.  Thus, the Board remanded this case in July 2013 to obtain a medical opinion as to whether the Veteran's obstructive sleep apnea is caused or aggravated by the Veteran's service-connected PTSD or any other service-connected disability.

Pursuant to the July 2013 Board remand, the case was returned to the June 2010 VA examiner (who also provided VA addendum opinions in September 2011 and June 2012) to provide an opinion regarding the newly raised theory of secondary service connection as to PTSD.  

In a September 2013 VA addendum opinion, the June 2010 VA examiner wrote that the Veteran's currently claimed sleep apnea was not caused by, or aggravated by any service-connected conditions, to include PTSD.  As a rationale, the examiner wrote that obstructive sleep apnea-hypopnea is characterized by recurrent episodes of upper airway collapse and obstruction during sleep. These episodes of obstruction are associated with recurrent oxyhemoglobin desaturation and arousals from sleep.  The upper airway is a compliant tube and is therefore subject to collapse.  Most patients with OSAHS (obstructive sleep apnea - hypopnea syndrome) demonstrate upper airway obstruction, either at the level of the soft palate (nasopharynx) or at the level of the tongue (oropharynx).  Anatomic factors, such as enlarged tonsils, macroglossia, or abnormal positioning of the maxilla and mandible, decrease the cross-sectional area of the upper airway and/or increase the pressure surrounding the airway, both of which predispose the airway to collapse.  However the most common risk factor for OSA (obstructive sleep apnea) is obesity and a BMI (body mass index) >30.  The veteran's BMI was 37.  The examiner wrote that there was no medical literature that supports that the other service-connected disabilities are causally related to his sleep apnea.

In an October 2013 Informal Hearing Presentation the Veteran's representative disputed the adequacy of the September 2013 addendum opinion.  Initially, it was noted that the June 2010/September 2013 VA examiner, Dr. S.M., is a Compensation and Pension examiner (not a pulmonologist) and that a pulmonologist would have the expertise to give a proper opinion.  Second, the Veteran's representative noted that the notion that medical literature involving the correlation between PTSD and sleep apnea does not exist, is simply wrong.  According to the Annual International Scientific meeting of American College of Chest Physicians (CHEST), there is a correlation between PTSD and sleep apnea.  Third, the Veteran's representative noted a May 2009 non-precedential Board decision in another case which found that secondary service connection was warranted for sleep apnea by aggravation due to the appellant's service-connected PTSD.

Once VA undertakes the effort to provide an examination, it must provide an adequate one.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).  Given the several inadequacies noted in the September 2013 VA addendum opinion, another VA examination is required to obtain a medical opinion (by a physician other than Dr. S.M. with expertise in disorders of the pulmonary system) as to whether the Veteran's obstructive sleep apnea is caused or aggravated by the Veteran's service-connected PTSD or any other service-connected disability.

Furthermore, the most recent VA medical records in the claims file are dated in September 2013 from the St. Petersburg VA Medical Center.  Thus, as there may be outstanding medical records in this case, such should be obtained for consideration in the Veteran's appeal on remand.

Accordingly, the case is REMANDED for the following action:

1. The RO/AMC should request the Veteran's assistance in identifying all medical care providers who have treated him for his sleep apnea and provide the necessary release forms required to obtain copies of any outstanding records of pertinent treatment.   

Thereafter, reasonable attempts should be made to obtain pertinent records for the claims file.  The RO/AMC should also document any attempts to procure records, and if unable to obtain them inform the Veteran and his representative.

2. The RO/AMC should request and obtain any VA medical records not already associated with the claims file, including records from the St. Petersburg VA Medical Center dated since September 2013.  If the search for any such records yields negative results, that fact shall be clearly noted and the Veteran must be informed in writing.

3. Upon completion of the above development, the RO/AMC should schedule the Veteran for an appropriate VA respiratory examination, by a physician other than Dr. S.M. with expertise in disorders of the pulmonary system, to identify as to whether the Veteran's obstructive sleep apnea is caused or aggravated by the Veteran's service-connected PTSD or any other service-connected disability.  

The examiner must provide an explanation with supportive reasoning and factual bases for opinion and comment on the applicability of the dissertation abstract to the Veteran's case.  Specifically, the examiner should note review of the following:  1) the abstract of a research dissertation from the European Journal of Pyschotraumatology and is an abstract of a research dissertation which concluded that in patients with PTSD, a correlation between the apnea index and PTSD was observed; 2) the Annual International Scientific meeting of American College of Chest Physicians (CHEST) noting correlation between PTSD and sleep apnea, and 3) a search of the National Library of Medicine indicating that there are studies and opinions which support an association of PTSD and sleep apnea, specifically, that sleep apnea can be made worse with a PTSD diagnosis and that sleep apnea improves with the successful treatment of PTSD.  

4. Thereafter, readjudicate the claim for service connection for sleep apnea.  If the benefit sought is not granted to the Veteran's satisfaction, provide the Veteran and his representative with a Supplemental Statement of the Case and afford an appropriate opportunity to respond.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

